 


109 HRES 177 IH: Expressing the sense of the House of Representatives that Sugar Ray Robinson should be recognized for his athletic achievements and commitment to young people.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 177 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that Sugar Ray Robinson should be recognized for his athletic achievements and commitment to young people. 
 
Whereas Sugar Ray Robinson was born in Detroit, Michigan, on May 3, 1920; 
Whereas, in 1932, Robinson moved to New York City where he started boxing as an amateur, going undefeated in 89 bouts, and winning the Golden Gloves featherweight title in 1939; 
Whereas, in 1940, he began boxing professionally and fought at New York City’s Madison Square Garden for the first time; 
Whereas, in 1946, he won his first world title as a welterweight, and then held the middleweight title for 5 years between 1951 and 1960; 
Whereas after retiring for a time he returned to box a series of exciting matches before permanently retiring on December 10, 1965; 
Whereas in a career spanning 25 years, he won 175 of 202 bouts with 109 knockouts; 
Whereas his grace, speed, power, and mastery of the ring earned him international acclaim as one of the greatest fighters in boxing history; 
Whereas Sugar Ray Robinson was elected into the Boxing Hall of Fame in 1967; 
Whereas, in 1969, he established the Sugar Ray Robinson Youth Foundation; and 
Whereas Sugar Ray Robinson died in Culver City, California, on April 12, 1989, at the age of 68: Now, therefore, be it  
 
That it is the sense of the House of Representatives that Sugar Ray Robinson should be recognized as one of history’s greatest professional boxers, whose dedication to boxing and commitment to young people have earned him a permanent place in sports history. 
 
